UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6622



BENJAMIN DAVIS, III, a/k/a BJ,

                                           Petitioner - Appellant,

          versus


RODERICK R. SOWERS, Warden; ATTORNEY GENERAL
FOR THE STATE OF MARYLAND,

                                          Respondents - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(1:04-cv-03748-WDQ)


Submitted:   June 1, 2007                  Decided:   June 21, 2007


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Benjamin Davis, III, Appellant Pro Se. John Joseph Curran, Jr.,
Edward John Kelley, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Benjamin Davis, III, seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2000) petition.                 The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).             A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                      28 U.S.C.

§   2253(c)(2)   (2000).   A   prisoner     satisfies     this    standard     by

demonstrating    that   reasonable     jurists    would     find       that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.         Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).               We have

independently reviewed the record and conclude that Davis has not

made the requisite showing.     Accordingly, we deny a certificate of

appealability and dismiss the appeal.         We also deny Davis’ motion

for appointment of counsel. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would      not    aid   the

decisional process.

                                                                       DISMISSED




                                   - 2 -